Citation Nr: 1113369	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  10-10 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts service connection is warranted for PTSD.  He has described his stressors during his hearings and in various medical records.  He reports he was subjected to rocket and mortar attacks, and that he was involved in 10 to 15 firefights during his time in Vietnam.  He asserts some of his friends were killed or wounded, but indicated he was unable to recall any names.  He claims he feared for his life and that he often felt vulnerable.  The Board notes the Veteran was requested to provide more specific information concerning his alleged stressors in a June 2008 letter, but he failed to respond.  The RO concluded in September 2008 that insufficient information to corroborate the claimed stressors had been provided.

The Veteran was seen in a Vet Center in August 2007.  He related he had worked until four years ago when he retired due to worsening PTSD symptoms.  The report indicates he had been referred to a psychologist through an employee assistance program a few years before he retired for problems at work.  The Veteran believed the psychologist felt the root of his problem was "maybe this PTSD thing from Vietnam."  The diagnostic impressions were PTSD, chronic and rule out alcohol abuse.  

He was evaluated for a PTSD program at a VA medical center and some testing was not consistent with PTSD, but rather was thought indicative of depression.  Based on recent guidance from the United States Court of Appeals for Veterans Claims (Court), a claim for PTSD is to be taken as a claim for any psychiatric disorder noted.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the issue has been recharacterized as set forth on the title page.

The Board notes the RO scheduled a VA psychiatric examination for the Veteran in February 2010, but he failed to report for it.

A new regulation affecting the adjudication of claims for service connection for PTSD became effective July 13, 2010, and applies to the Veteran's claim.  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39,843-852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for any psychiatric disorder, including PTSD, since his discharge from service.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran.

2.  The Veteran is encouraged, to the extent possible, to provide as specific as information as possible as to any of the incidents of shelling, the approximate location of the bridge breakdown, or any other information concerning the stressors that might be subject to verification.

3.  In any event, schedule the Veteran for a VA psychiatric examination, by a psychiatrist or psychologist, to determine the nature and etiology of any current psychiatric disability.  The examination report should include a detailed account of all pathology found to be present.  If there are psychiatric disorders other than PTSD, the examiner should identify the disorder.  What ever disorder is diagnosed, please try to reconcile the diagnoses.  An opinion should then be entered as to whether it is at least as likely as not (50 percent probability or greater) that any psychiatric disorder diagnosed is related to service or events therein.  If a diagnosis of PTSD is confirmed, please specify the stressors that lead to that diagnosis.  All necessary special studies or tests are to be accomplished.  The examiner should assign a GAF score and a definition of the numerical code assigned in order to comply with the requirements of Thurber v. Brown, 5 Vet. App. 119 (1993).  The entire claims folder must be made available to the examiner for review in conjunction with the examination.

4.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The supplemental statement of the case should include the amended version of 38 C.F.R. § 3.304(f)(3).  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


